DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.
Karunasiri et al. (US 6,184,656) discloses a plurality of BCM modules to monitor respective battery parameters and communicating between the BCM.
Claim 1 is allowable over the prior art of record, because the prior art of record does not disclose a power storage system comprising: a plurality of power storage units connected in parallel; a plurality of shutdown switches that control the plurality of respective power storage units to be conductive or nonconductive; a plurality of controlling circuits that control the plurality of respective shutdown switches to turn ON or OFF; a first signal system that establishes connection among the plurality of controlling circuits, and transmits, in a direction from one end of the plurality of controlling circuits to the other end of the plurality of controlling circuits, a significant signal during a normal operation and a non-significant signal when the operation needs to be stopped; and a second signal system that establishes connection among the plurality of controlling circuits, and transmits, in a direction from the other end of the plurality of controlling circuits to the one end of the plurality of controlling circuits, a significant signal during the normal operation and a non-significant signal when the operation needs to be stopped, wherein the other end of the plurality of controlling 
Claim 6 is allowable over the prior art of record, because the prior art of record does not disclose a stop control system that controls a plurality of shutdown switches that control a plurality of respective loads, connected in parallel, to be conductive or nonconductive, the stop control system comprising: a plurality of controlling circuits that control the plurality of respective shutdown switches to turn ON or OFF; a first signal system that establishes connection among the plurality of controlling circuits, and transmits, in a direction from one end of the plurality of controlling circuits to the other end of the plurality of controlling circuits, a significant signal during a normal operation and a non-significant signal when the operation needs to be stopped; and a second signal system that establishes connection among the plurality of controlling circuits, and transmits, in a direction from the other end of the plurality of controlling circuits to the one end of the plurality of controlling circuits, a significant signal during the normal operation and a non-significant signal when the operation needs to be stopped, wherein the other end of the plurality of controlling circuits transmits the non-significant signal through the second signal system when a signal received through the first signal system is the non-significant signal.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS AMAYA whose telephone number is (571)272-8941.  The examiner can normally be reached on M-F 7:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on (571) 272-2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.